77 N.Y.2d 942 (1991)
In the Matter of Rego Park Nursing Home, Appellant,
v.
State of New York, Department of Health/Bureau of Residential Health Care Facility Reimbursement et al., Respondents.
Court of Appeals of the State of New York.
Argued March 26, 1991.
Decided April 25, 1991.
Morris Tuchman for appellant.
Robert Abrams, Attorney-General (Robert R. Reed and O. Peter Sherwood of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, HANCOCK, JR., and BELLACOSA. Taking no part: Judge TITONE.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (160 AD2d 923).